      Case 4:20-cv-01897 Document 48 Filed on 03/01/21 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JAMES K. COLLINS, M.D.                        §       Civil Action No.: 20-1897
     Plaintiff,                               §
                                              §
v.                                            §
                                              §
D.R. HORTON-TEXAS, LTD.                       §
      Defendant                               §

                             DESIGNATION OF THE RECORD

       Appellant, JAMES K. COLLINS, M.D., files this Request for Preparation of the Clerk’s
Record. The clerk is requested to prepare for appeal the record of the above styled case and cause
number including, without limitation, every page and item in the federal clerk's record for the
subject case including Documents 1 through this Document 48.
       Please forward a certified bill of costs for such records to the undersigned.
                                                      Respectfully submitted,

                                                      LAW OFFICE TONI L. COLLINS

                                                      s/ Toni L. Sharretts Collins
                                                      TONI L. SHARRETTS COLLINS
                                                      TBN 24037476; USBN 34208
                                                      11054 North Hidden Oaks
                                                      Conroe, Texas 77384
                                                      iceattorney@aol.com
                                                      281-827-7749

                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 1st day of March, 2021, a true and correct copy of the
foregoing instrument has been e-served to counsel of record, including lead counsel:

       Paul J. McConnell, III and Ben Baring
       De Lange Hudspeth, McConnell & Tibbets, LLP
       1177 West Loop South, Suite 200
       Houston, TX 77057

                                                      /s/ Toni Sharretts Collins
                                                      Toni Sharretts Collins


                                                  1
